COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JOHN KEVIN LYNCH,                             §               No. 08-15-00180-CR

                      Appellant,               §                 Appeal from the

 v.                                            §           Criminal District Court No. 1

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20140D00206)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the reply brief until October 10, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Joe A. Spencer, Jr., Appellant’s attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before October 10, 2016.

       IT IS SO ORDERED this 15th day of September, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.